Title: 72. A Bill Forbidding and Punishing Affrays, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no man great nor small, of what condition soever he be, except the ministers of justice in executing the precepts of the Courts of Justice, or in executing of their office, and such as be in their company assisting them be so hardy to come before the Justices of any court, or other of their ministers of justice doing their office, with force and arms on pain to forfeit their armour to the commonwealth and their bodies to prison at the pleasure of a court, nor go nor ride armed by night nor by day, in fairs or markets or in other places in terror of the country, upon pain of being arrested and committed to prison by any Justice on his own view, or proof by others, there to abide for so long a time as a jury, to be sworn for that purpose by the said Justice, shall direct, and in like manner to forfeit his armour to the commonwealth.
But no person shall be imprisoned for such offence by a longer space of time than one month.
